        Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 1 of 7. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

   Laura Malik                                  *   Case No. 3:20-cv-2170
   5117 Belfort Drive
   Perrysburg, OH 43551                         *   Judge

                                   Plaintiff, *     Magistrate Judge
   v.
                                                *
   The University of Toledo d/b/a The               COMPLAINT
   University of Toledo Medical Center          *
   3000 Arlington Ave.                              JURY DEMAND ENDORSED HEREON
   Toledo, OH 43614                             *

                                                *
                                 Defendant.
                                                *

        Now comes Plaintiff Laura Malik (“Plaintiff” or “Ms. Malik”), through undersigned

counsel, for her Complaint against the University of Toledo d/b/a The University of Toledo

Medical Center (hereinafter “Defendant” or “UTMC”), and hereby states as follows:

   I.        INTRODUCTION

        1.     This action seeks compensatory, liquidated, and punitive damages, pre-judgment

and post-judgment interest, costs, back pay, front pay, and attorney’s fees under federal law against

Defendant for: (1) age discrimination in violation of 29 U.S.C. § 623, et seq., the Age

Discrimination in Employment Act of 1967, as amended, (“ADEA”) and (2) retaliation in violation

of 29 U.S.C. § 623(d), et seq. of ADEA.

        2.     After approximately 14 years of loyal service, Ms. Malik was terminated by UTMC

because of her age and/or in retaliation for protesting age discrimination.




                                              Page 1 of 7
          Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 2 of 7. PageID #: 2




   II.          JURISDICTION AND VENUE

          3.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 for violations

of the ADEA.

          4.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, as Plaintiff entered into

an employment relationship with Defendant in this judicial district, Defendant is doing and has

done substantial business in this judicial district, and a substantial part of the events or omissions

giving rise to the claims occurred in the Northern District of Ohio, Western Division.

   III.         PARTIES

          5.      Plaintiff is a resident of Perrysburg, Wood County, Ohio.

          6.      Defendant is public university with its principal place of business in Toledo, Ohio,

which employed Plaintiff at UTMC during all times relevant as indicated herein.

          7.      Upon information and belief, Defendant conducts substantial business activity in

the Northern District of Ohio, Western Division.

          8.      Plaintiff was an “employee” as defined in the ADEA.

          9.      Defendant was an “employer” as defined in in the ADEA.

   IV.          PROCEDURAL REQUIREMENTS

          10.     This Complaint is being timely filed within 90 days of Plaintiff’s receipt of the

Notice of Right to Sue letter (“NRTS”) from the U.S. Equal Employment Opportunity Commission

(“EEOC”). As such, Plaintiff has satisfied all procedural requirements prior to commencing this

action.

   V.           FACTS

          11.     Plaintiff began her employment with UTMC on or about February 14, 2005.




                                              Page 2 of 7
        Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 3 of 7. PageID #: 3




       12.      During her employment, Plaintiff rose within the ranks at UTMC, ultimately

reporting directly to Nabil Ebraheim, MD, the clinic’s primary surgeon, and Allen Seifert,

UTMC’s Hospital Administrator.

       13.     At the time of her termination, Plaintiff was employed as the Administrative

Manager for the Orthopaedic Clinic (“Clinic”) at UTMC’s Health Science Campus, a position she

held for approximately 4 years.

       14.     On or about February 19 and 20, 2019, Ms. Malik filed a complaint of age

discrimination with UTMC’s Human Resources (“HR”) against UTMC’s Department of

Orthopaedics (“Department”), alleging that her job duties had been taken away and diverted by

management to substantially younger employees.

       15.     At the same time, Ms. Malik complained to HR that management’s decision to

restructure the Department was also based on age, as she learned that she would now be reporting

to a substantially younger, previously subordinate employee, a decision that she reasonably

believed to also be made based on her age, based on comments made directly by the clinic’s

primary surgeon, Dr. Ebraheim, to Plaintiff, notably that supervision over the clinic’s employees

would be directed to one of Plaintiff’s substantially younger colleagues, as Plaintiff wasn’t young

enough to relate to the staff members.

       16.     At this time, for all intents and purposes, Ms. Malik’s role as Administrative

Manager within the Clinic was relegated to largely menial tasks, while she was technically still

responsible for the Clinic’s administrative oversight by title alone. However, for all intents and

purposes, Ms. Malik’s job duties had completely changed and reassigned to her substantially

younger employees.




                                           Page 3 of 7
        Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 4 of 7. PageID #: 4




       17.       Upon information and belief, on or about February 22, 2019, Ms. Malik’s complaint

of said age discrimination was then transferred to the University of Toledo’s Office of Equal

Opportunity and Affirmative Action whereupon that office conducted an investigation.

       18.       During the investigation, upon information and belief, UTMC interviewed

individuals named by Plaintiff concerning her complaints of age discrimination, including but not

limited to Plaintiff’s direct managers.

       19.       According to notes made by the investigator, at least one witness reported during

the investigation that the witness had overheard comments about Plaintiff’s age within the Clinic,

specifically that: “[Laura Malik]’s expired,” “she’s outlived or out-worked her limits,” and “we

need new ideas.”

       20.       Nevertheless, on or about July 26, 2019, UTMC deemed Plaintiff’s complaints of

age discrimination “unsubstantiated” and closed the matter.

       21.       Days later, on or about August 1, 2019, Plaintiff received another letter from

UTMC, which notified her of her termination via “Involuntary Separation” from UTMC. Upon

information and belief, the termination was approved by Allen Seifert, UTMC’s Hospital

Administrator.

       22.       While the termination letter did not provide a reason for the termination, Plaintiff

was informed that she was no longer qualified for the position, which was management’s decision.

       23.       Upon information and belief, Plaintiff has been replaced, or her duties otherwise

directed to substantially younger, less senior employees within the Department at UTMC.




                                             Page 4 of 7
         Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 5 of 7. PageID #: 5




   VI.         CAUSES OF ACTION

                                           COUNT I
                          (Age Discrimination—ADEA, 29 U.S.C. § 623)

         24.     Plaintiff restates the allegations contained in the preceding paragraphs as if fully

rewritten herein.

         25.     At all times relevant hereto, Plaintiff was over forty (40) years of age. Plaintiff is

currently 53 years of age.

         26.     During her employment, Plaintiff successfully performed the duties and

responsibilities of her position.

         27.     At the time of her termination, Plaintiff was employed as the Administrative

Manager for the Orthopaedic Clinic at UTMC’s Health Science Campus, a position that she held

for several years, after advancing internally over approximately 14 years of employment with

UTMC.

         28.     In the months prior to Plaintiff’s termination, Plaintiff noticed that her job duties

were slowly transferred to other employees within the Department, each of whom was

substantially younger than Plaintiff. Furthermore, Plaintiff now reported to a substantially

younger, previously subordinate, colleague.

         29.     Plaintiff also learned from a colleague that her age had been discussed openly

within the Department, particularly within the Clinic, as she was considered antiquated by

management and she was warned that she would soon be terminated. Plaintiff was terminated by

UT on or about August 1, 2019.

         30.     Upon information and belief, Plaintiff has been replaced by a substantially younger,

less senior employee. Alternatively, a substantially younger employee has been reassigned to

perform Plaintiff’s duties.
                                              Page 5 of 7
        Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 6 of 7. PageID #: 6




       31.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer lost wages and benefits.

       32.     Defendant willfully discriminated against Plaintiff in that Defendant knew or

showed reckless disregard for the fact that its conduct was prohibited by the ADEA.

       33.     Defendant’s actions have resulted in age discrimination against Plaintiff in

violation of the ADEA, for which Plaintiff seeks compensatory, liquidated, and punitive damages,

and for lost benefits from Defendant, plus interest, costs, and attorneys’ fees in an amount to be

determined at trial.

                                        COUNT II
                           (Retaliation—ADEA, 29 U.S.C. § 623(d))

       34.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       35.     Plaintiff engaged in protected activity under the ADEA in that she filed a complaint

or otherwise participated in a proceeding or investigation of age discrimination at UTMC.

       36.     After Plaintiff engaged in protected activity under the ADEA, she suffered an

adverse employment action, including but not limited to the elimination of Plaintiff’s job duties,

replacement or reassignment of her duties, and, ultimately, termination.

       37.     Given the fact that Plaintiff was employed as the Administrative Manager for the

Orthopaedic Clinic at UTMC’s Health Science Campus for several years, coupled with the sheer

timing of her termination within days of the conclusion of the investigation into her workplace

complaints of age discrimination, it is reasonable to conclude that Plaintiff’s protected activity is

causally connected to her termination.

       38.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer lost wages and benefits.



                                            Page 6 of 7
          Case: 3:20-cv-02170-JGC Doc #: 1 Filed: 09/24/20 7 of 7. PageID #: 7




       39.     Defendant willfully discriminated against Plaintiff in that Defendant knew or

showed reckless disregard for the fact that its conduct was prohibited by the ADEA.

       40.     Defendant’s actions have resulted in age discrimination against Plaintiff in

violation of the ADEA, for which Plaintiff seeks compensatory, liquidated, and punitive damages,

and for lost benefits from Defendant, plus interest, costs, and attorneys’ fees in an amount to be

determined at trial.

   VII.      PRAYER FOR RELIEF

       WHEREFORE, Defendant’s actions have resulted in age discrimination and retaliation

against Plaintiff in violation of the ADEA, for which Plaintiff seeks compensatory, liquidated,

and punitive damages; lost benefits; plus interest, costs, and attorneys’ fees in an amount to be

determined at trial.


                                                   Respectfully submitted,

                                                   BRYANT LEGAL, LLC

                                                   /s/ Matthew B. Bryant
                                                   Matthew B. Bryant (0085991)
                                                   3450 W Central Ave., Suite 370
                                                   Toledo, Ohio 43606
                                                   Telephone: (419) 824-4439
                                                   Facsimile: (419) 932-6719
                                                   Email: Mbryant@bryantlegalllc.com

                                                   Attorney for Plaintiff



                                         JURY DEMAND
       Plaintiff requests a trial by a jury of twelve (12) persons to hear all issues so triable.

                                                   /s/ Matthew B. Bryant
                                                   Matthew B. Bryant (0085991)
                                                   Attorney for Plaintiff

                                             Page 7 of 7
